DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-10 and 15-18) in the reply filed on August 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61662702, 61800527, 13924505, 14062707, 15095883, 15157444, 15609334, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the prior-filed Applications teach the claimed embodiment, corresponding to Figures 20-21 effective filing date of June 7, 2018.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is missing end punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 10, “the first imaging information” and “the second imaging information” lack antecedent basis. For purposes of examination, the claim will be interpreted to depend from claim 7 in order to make sense of the claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210212668 to Li (effective filing date May 22, 2018).
Regarding Claim 1, Li discloses a method of operating an imaging system using a contact imaging probe to generate imaging of a body (compound ultrasound image, abstract), the method comprising:
controlling a robotic actuator (robot arm 22, fig. 2) to position the contact imaging probe at a first location on a surface of the body (ultrasound probe 14 positioned on skin of patient 24, fig. 2) such that the contact imaging probe is in a first radial alignment with an imaging isocenter (ROI is the isocenter, fig. 2; first position upper left); and
controlling the robotic actuator (robot arm 22, fig. 2) to position the contact imaging probe at a second location on the surface of the body such that the contact 
Regarding Claim 6, Li discloses wherein controlling the robotic actuator to position the contact imaging probe at the first location comprises providing contact at the first location based on at least one of capacitive measurement feedback, temperature measurement feedback, conductivity measurement feedback, force measurement feedback, pressure measurement feedback, and/or optical feedback, and/or wherein controlling the robotic actuator to position the contact imaging probe at the second location comprises providing contact at the second location based on at least one of capacitive measurement feedback, temperature measurement feedback, conductivity measurement feedback, force measurement feedback, pressure measurement feedback, and/or optical feedback (pressure sensing 15, fig. 1 is employed to regulate contact with the skin surface, par. 0058, 0064).
Regarding Claim 7, Li further discloses 
generating first imaging information using the contact imaging probe in the first location (ultrasound image of ROI as shown in upper left, Fig. 2; step 152, fig. 15);
generating second imaging information using the contact imaging probe in the second location (ultrasound image of ROI as shown in upper center, Fig. 2; step 155, fig. 15); and

Regarding Claim 9, Li further discloses wherein the imaging isocenter is located within the body (Fig. 2 ROI).
Regarding Claim 10, Li further discloses wherein the contact imaging probe is an ultrasound transducer probe (ultrasound probe 14, fig. 2), wherein the first imaging information is generated based on first ultrasound echo information generated with the ultrasound transducer probe in the first location (ultrasound image of ROI as shown in upper left, Fig. 2; step 152, fig. 15), and wherein the second imaging information is generated based on second ultrasound echo information generated with the ultrasound transducer probe in the second location (ultrasound image of ROI as shown in upper center, Fig. 2; step 155, fig. 15).
Li teaches the features of Claims 15 and 17 for the same reasoning as for Claims 1 and 7 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 8, 16, and 18 are are rejected under 35 U.S.C. 103 as being unpatentable over US 20210212668 to Li in view of US 20090003528 to Ramraj.
Regarding Claim 2, Li further discloses 
providing a coordinate system used to define locations of the contact imaging probe (robot coordinate system tracks ultrasound probe position and orientation, par. 0064) and the imaging isocenter (ROI is defined, i.e. the isocenter, par. 0062-0063);

However, the system of Li does not account for patient movement and thereby does not teach redefining the isocenter/ROI responsive to patient movement with respect to the robot/ultrasound probe frame of reference.
Ramraj teaches a robotically guided ultrasound imaging probe wherein patient movement is monitored in order to reposition the ultrasound imaging probe with respect to an imaging target (par. 0048; step 508, fig. 5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide patient movement tracking as in Ramraj with the system of Li in order to maintain the ultrasound imaging probe with respect to an imaging target, thereby accounting for patient movements due to breathing, heartbeat, or otherwise (par. 0048), thereby providing a second definition of the imaging isocenter (the target ROI) in the coordinate system responsive to detecting movement of the body relative to the coordinate system after controlling the robotic actuator to position the contact imaging probe at the first location, wherein the second radial alignment with the imaging isocenter is based on the second definition of the imaging isocenter in the coordinate system.
Regarding Claim 3, Li teaches defining an ROI (i.e. the isocenter, par. 0062-0063) but does not expressly teach how the ROI is determined.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to define the ROI based on a previously acquired image as in Li in order to confirm the desired ROI is being imaged.
Regarding Claim 8, Li does not expressly teach wherein distance from the isocenter is used to generate the aligned images. Instead, Li utilizes movement data related to the tracked imaging probe relative to the robot (step 154, Fig. 15, par. 0095).
Ramraj teaches a robotically guided ultrasound imaging probe wherein distance from the isocenter is used to generate aligned images (positional offset, par. 0016, 0027; the target location acts as the isocenter, par. 0025).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide distances of the imaging probe from the imaging isocenter (i.e. the ROI) as in Ramraj in order to generate the compounded images of Li so the target point/isocenter/ROI can act as a reference point to more precisely align the images.
Claims 16 and 18 are rejected for the same reasoning as for Claims 2 and 8 above, respectively.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210212668 to Li in view of US 20090003528 to Ramraj as applied to claim 2 above, in further view of US 20150297177 to Boctor.
Regarding Claims 4 and 5, Li and Ramraj do not teach determining the ROI/isocenter based on a geometric mean, arithmetic mean, a center of mass, and/or moment of inertia of the body or center of a circle defined by three surface points. Instead, the selection of the isocenter/ROI is arbitrary and determined by the user based on the desired location to image. 
Boctor teaches robotically positioning contact imaging probes wherein it is critical to define the isocenter at the center of the imaged body part (as in Fig. 57, as shown by scan pattern Fig. 56C; swept around a surface to perform tomographic imaging, par. 0288). While Boctor does not expressly teach the methodology to determine the exact central location for the isocenter, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the selection of the central location as shown in Fig. 57 would correspond to at least a center of mass and geometric mean of the corresponding image slice. Further providing automated means to achieve the same result as the manual selection of the ROI in Li and Ramraj to select the central location of Boctor would have been routine for one of ordinary skill in the art before the effective filing date of the claimed invention to produce the expected result of central ROI for tomographic imaging, as in Boctor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robotic ultrasound positioning related to surface scanning is taught by 20210298719 to Elevelt, 20200029941 to Avendi, US 20190209129 to Choi, US 20120265060 to Ramraj, US 9289268 to Ramraj, US 4290309 to Charlesbois, US 20150265243 to Kelly, US 10603010 to Kelly, US 20200222028 to Kelly, US 11096664 to Kelly, US 10335116 to Boctor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799